Case 1:18-cv-04439-JBW-CLP Document 17 Filed 11/05/18 Page 1 of 5 PageID #: 65



                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF NEW YORK

                                                        1:18-cv-04439-JBW-CLP
 ROBERT DOYLE,

                                         Plaintiff,

                     -against-

 DOUGLAS C. PALMER, in his official capacity as
 Clerk of the United States District Court
 for the Eastern District of New York,

                                         Defendant.




     MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF’S MOTION FOR
    RECONSIDERATION PURSUANT TO LOCAL CIVIL RULE 6.3 AND RULES
     60(b)(1) AND 60(b)(6) OF THE FEDERAL RULES OF CIVIL PROCEDURE




                                                      TODD C. BANK
                                                       ATTORNEY AT LAW, P.C.
                                                      119-40 Union Turnpike
                                                      Fourth Floor
                                                      Kew Gardens, New York 11415
                                                      (718) 520-7125
                                                      By Todd C. Bank

                                                      Counsel to Plaintiff
Case 1:18-cv-04439-JBW-CLP Document 17 Filed 11/05/18 Page 2 of 5 PageID #: 66



                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF NEW YORK

                                                                 1:18-cv-04439-JBW-CLP
 ROBERT DOYLE,

                                                Plaintiff,

                         -against-

 DOUGLAS C. PALMER, in his official capacity as
 Clerk of the United States District Court
 for the Eastern District of New York,

                                                Defendant.


                                        INTRODUCTION

       The undersigned counsel, on behalf of Plaintiff, Robert Doyle (“Doyle”), submits this

memorandum of law in support of Doyle’s motion, pursuant to Local Civil Rule 6.3 and Rules

60(b)(1) and 60(b)(6) of the Federal Rules of Civil Procedure, for reconsideration of the Orders dated

October 29, 2018 (Dkt. No. 13), and November 1, 2018 (Dkt. No. 15), insofar as the Orders state,

respectively and as italicized by the undersigned: “The court will hear the government’s motion to

dismiss the complaint on November 7, 2018 at 11:15 a.m., in courtroom 10B South. [¶] Mr. Robert

Doyle shall appear in person with counsel,” and “The plaintiff’s request for an adjournment is

granted. [¶] The hearing will be held on November 19, 2018 at 10:30 a.m. If the named plaintiff does

not appear as ordered, the case will be dismissed.”

                                           ARGUMENT

                                              POINT I

                THE COURT DOES NOT HAVE THE AUTHORITY TO
              REQUIRE PLAINTIFF TO APPEAR FOR ORAL ARGUMENT

       First, Doyle hired the undersigned as of right pursuant to 28 U.S.C. § 1654, which states: “In

all courts of the United States the parties may plead and conduct their own cases personally or by

                                                  1
Case 1:18-cv-04439-JBW-CLP Document 17 Filed 11/05/18 Page 3 of 5 PageID #: 67



counsel as, by the rules of such courts, respectively, are permitted to manage and conduct causes

therein.”

       Second, there is no local rule of the Eastern District of New York (“E.D.N.Y. Local Rule”)

that authorizes a judge to require a represented party to appear for an oral argument; however, such

authorization, if it did exist, would be invalid and thereby void, as a district court’s rules must be

consistent with the Federal Rules of Civil Procedure, see 28 U.S.C. § 2071(a), whereas there is only

one instance, i.e., a conference held under Rule 16, with respect to which the Federal Rules authorize

a district court to require a represented party to make a pre-trial appearance. See Fed. R. Civ. P.

16(c)(1). Cf. Fed. R. Civ. P. 78 (authorizing a district judge to conduct oral argument but not

authorizing the district judge to require the appearance of a person who will not be arguing the

motion, much less such a person who is represented by counsel).

       That the above-referenced authorization in Rule 16 does not appear in Rule 78 necessarily

implies that a district court’s local rules may not authorize a district judge to require a represented

party to make a pre-trial appearance other than at a Rule 16 conference. See Jaen v. Sessions, 899

F.3d 182, 189 (2d Cir. 2018) (“‘[w]here Congress includes particular language in one section of a

statute but omits it in another section of the same Act, it is generally presumed that Congress acts

intentionally and purposely in the disparate inclusion or exclusion,’” quoting Russello v. United

States, 464 U.S. 16 (1983) (emphases added). This principle is also true, if not more so, of the

Supreme Court, which enacts the Federal Rules pursuant to 28 U.S.C. § 2072(a), and which

presumably pays close attention to the wording of the Rules; see also Briseno v. ConAgra Foods,

Inc., 844 F.3d 1121, 1125 (9th Cir. 2017) (“[w]e employ the traditional tools of statutory

construction to interpret the Federal Rules of Civil Procedure”) (citations and quotation marks

omitted)).


                                                  2
Case 1:18-cv-04439-JBW-CLP Document 17 Filed 11/05/18 Page 4 of 5 PageID #: 68



        Third, whereas the Federal Rules provide that “[a] [district] judge may regulate practice in

any manner consistent with federal law, [the Federal Rules], . . . and the district’s local rules,” Fed.

R. Civ. P. 83(b), the regulation of practice that is at issue, i.e., the Orders’ directive that Doyle, a

represented party, appear for the oral argument on Defendant’s dismissal motion, is not consistent

with either the Federal Rules or any valid E.D.N.Y. Local Rule.

                                            CONCLUSION

        Plaintiff requests that this Court reconsider, and vacate, the Orders dated October 29, 2018

(Dkt. No. 13), and November 1, 2018 (Dkt. No. 15), insofar as the Orders state, respectively and as

italicized by the undersigned: “The court will hear the government’s motion to dismiss the complaint

on November 7, 2018 at 11:15 a.m., in courtroom 10B South. [¶] Mr. Robert Doyle shall appear in

person with counsel,” and “The plaintiff’s request for an adjournment is granted. [¶] The hearing will

be held on November 19, 2018 at 10:30 a.m. If the named plaintiff does not appear as ordered, the

case will be dismissed.”

        Plaintiff further requests that the Court, in the event that it denies the instant motion, cite the

authority upon which the Court relies in requiring Mr. Doyle to appear at the oral argument.

Dated: November 5, 2018

                                                                 Respectfully submitted,

                                                                   s/ Todd C. Bank
                                                                 TODD C. BANK
                                                                  ATTORNEY AT LAW, P.C.
                                                                 119-40 Union Turnpike
                                                                 Fourth Floor
                                                                 Kew Gardens, New York 11415
                                                                 (718) 520-7125
                                                                 By Todd C. Bank

                                                                 Counsel to Plaintiff




                                                    3
Case 1:18-cv-04439-JBW-CLP Document 17 Filed 11/05/18 Page 5 of 5 PageID #: 69



                                 CERTIFICATE OF SERVICE

        I hereby certify that on November 5, 2018, a true and accurate copy of the foregoing
document is being filed electronically via the Court’s electronic-filing (ECF) system. Notice of this
filing will be sent to all parties by operation of the Court’s ECF system and copies will be mailed to
those parties, if any, who are not served via the Court’s ECF system.

Dated: November 5, 2018
                                                               s/ Todd C. Bank
                                                              TODD C. BANK
